Citation Nr: 1241684	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-27 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left lower extremity weakness due to multiple sclerosis.  

2.  Entitlement to a disability rating in excess of 10 percent for right lower extremity weakness due to multiple sclerosis.  

3.  Entitlement to a disability rating in excess of 10 percent for optic neuropathy due to multiple sclerosis.  

4.  Entitlement to separate compensable ratings for other manifestations of multiple sclerosis.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to March 1995, and September 1995 to September 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

At the time of a March 2009 decision, the only manifestation of multiple sclerosis which was recognized was left eye optic neuropathy, and the disability was rated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8018 (2012), which is for multiple sclerosis and which advises that 30 percent is the minimum rating.  A note to such code indicates that when ratings in excess of the prescribed minimum rating are assigned, the Diagnostic Codes be utilized as bases of evaluations are to be cited, in addition to the code identifying the diagnosis.  

In April 2010, the RO changed the one rating assigned as described above to 3 separate ratings, each effective from the January 2009 date of claim.  One is for left lower extremity weakness, rated 20 percent under 38 C.F.R. § 4.214a, Diagnostic Code 8018-8520 (2012), and the other 2 are for right lower extremity weakness and left eye optic neuritis, each rated as 10 percent, the former under 38 C.F.R. § 4.124a, Diagnostic Code 8520, and the latter under 38 C.F.R. § 4.79, Diagnostic Code 6066 (2012).  The appeal continues as it is presumed that the Veteran seeks additional compensation.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The issue of entitlement to separate compensable ratings for other manifestations of multiple sclerosis has been added to the cover page by the Board because it is considered to be part of the Veteran's appeal for a higher rating overall due to impairment from his service-connected multiple sclerosis.  

In his substantive appeal, the Veteran also indicated that he believed he was entitled to additional compensation for a dependent child.  This matter is hereby referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Disability ratings are assigned based on impairment shown during the rating period, which in this case began in January 2009.  There are no private medical records contained in the Veteran's claims folder which date from the January 2009 date of claim to present, and the only VA medical records contained in it are VA examination reports.  No medical records are currently stored in Virtual VA (VA's electronic data storage system).  At the time of the Veteran's January 2010 VA eye examination, he indicated that he was being seen by a Dr. "Smeckel" in Hickory, North Carolina.  At the time of his January 2010 VA neurology examination, he indicated that he was being treated by a private neurologist.  (It is theoretically possible that this is the same person as Dr. Smeckel.)  VA has a duty to assist a claimant by making efforts to obtain private and VA medical records.  38 C.F.R. § 3.159 (2012).  Accordingly, the case will be remanded to obtain any available relevant private and VA medical records of treatment which the Veteran has received from the January 2009 date of claim to present.

Next, the Veteran has made assertions through April 2009 and June 2010 statements that the overall  or combined rating he receives for his service-connected multiple sclerosis should be higher than it is due to a cognitive disorder and speech impairment due to multiple sclerosis.  VA's duty to assist him with his claim pursuant to 38 C.F.R. § 3.159 requires that he be examined for such claimed additional disabilities due to multiple sclerosis, as indicated below, with the examiner providing enough information as to the impairment caused by any such additional disabilities which are due to multiple sclerosis so that they can be rated under VA's rating schedule.  

Additionally, since the Veteran indicated in June 2010 that his vision gets worse when he has flare-ups, and the most recent VA eye examination was in March 2010 and did not take into account the effect of flare-ups, another VA eye examination which discusses the impact of flare-ups to the extent practicable will be conducted to assist him with his optic neuropathy disability claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain all private and VA medical records which are relevant to the issues on appeal, including any private medical records of treatment the Veteran has received from a private neurologist and/or a Dr. "Smeckel" in Hickory, North Carolina since January 2009.  

2.  The Veteran should be scheduled for VA examinations to determine the nature, extent, and severity of any cognitive and/or, speech impairment which the Veteran has which is due to his service-connected multiple sclerosis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary special studies or tests are to be accomplished.  The examiner should clearly report all examination findings in accordance with VA rating criteria for cognitive, and/or speech impairment.  

Opinions should be rendered as to whether any cognitive and/or speech disabilities found are at least as likely as not (a probability of at least 50 percent) due to the Veteran's service-connected multiple sclerosis.  If those opinions are in the negative, opinions should be rendered as to whether any such cognitive and/or speech disabilities found are at least as likely as not (a probability of at least 50 percent) aggravated by the Veteran's service-connected multiple sclerosis.  

A rationale should be furnished for all opinions. 

3.  The Veteran should also be scheduled for a VA eye examination to determine the extent and severity of his optic neuropathy due to his service-connected multiple sclerosis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary special studies or tests are to be accomplished.  The examiner should clearly report all examination findings in accordance with VA rating criteria for rating optic neuropathy which are applicable to this appeal.  

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  The RO should specifically address the matter of whether additional compensation is warranted for cognitive and/or speech impairments.  If any of the benefits sought which are listed on the cover page (including the other-manifestations claim) remain denied, the Veteran should be furnished a supplemental statement of the case covering such benefits and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



